DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 10/21/2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 26-28, 43, 48-49, 52, 99, 194 and 284 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al (US 2014/0037740 A1).
Nilsson disclosed a delayed release composition [0022, 0094] of dimethyl fumarate [0035], where sugar spheres and beads were contemplated (e.g., inert core, bead formulation) [0039, 0054]. A releasing coat, comprising ethylcellulose and hydroxylpropyl cellulose, was coated on top of an enteric coat [0047-0050 and 0054].
Additionally, Nilsson disclosed 2-40 % ethylcellulose and 1-40 % hydroxypropyl cellulose [0101, 0104-0107].

The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
The instant claims 1 and 99 recite a weight ratio of ethylcellulose to hydroxypropyl cellulose between 80:20 and 50:50.
The instant claim 48 recites a weight ratio of ethylcellulose to hydroxypropyl cellulose between 75:25 and 60:40.
The instant claim 49 recites a weight ratio of ethylcellulose to hydroxypropyl cellulose between 70:30, 65:35 or 60:40.

Nilsson reads on claims 1, 43, 48-49 and 99.
Claim 26 is rendered prima facie obvious because Nilsson taught cellulose acetate phthalate as comprising the enteric coating [0059].
Claims 27-28 are rendered prima facie obvious because Nilsson disclosed [0104] methacrylic acid copolymer, type A (e.g., 1:1 ratio of methacrylic acid and methyl methacrylate).
Claim 28 recites methacrylic acid to methyl methacrylate at a ratio of 0.8:1 to 1.2:1. Nilsson disclosed a 1:1 ratio of methacrylic acid and methyl methacrylate. A prima facie case of obviousness exists because of overlap, as discussed above. 
Claim 52 is rendered prima facie obvious because Nilsson disclosed a 1:1 mixture of Eudragit RL and RS polymers [0179, 0185].
Claims 194 and 284 are rendered prima facie obvious because Nilsson disclosed beads at 1 mm or less [0039, 0176-0178, 0180-0183, 0188-0189 and 0198].
Claims 194 and 284 recite a diameter of 0.5-2 mm. Claims 194 and 284 further recite a weight ratio of ethylcellulose to hydroxypropyl cellulose between 80:20 and 50:50.
Nilsson disclosed a diameter of 1 mm or less. Nilsson further disclosed 2-40 % ethylcellulose and 1-40 % hydroxypropyl cellulose [0101, 0104-0107]. A prima facie case of obviousness exists because of overlap, as discussed above. 
Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive.
Applicant argued that Nilsson discloses a large number of formulation ingredients, in contrast to the specific combination of and weight ratios of EC and HPC or Eudragit polymers, as instantly recited.
The Examiner responds that Nilsson’s disclosure of a multitude of combinations does not necessarily render any particular formulation less obvious. In the instant case, Nilsson taught the claimed EC and HPC at ratios that overlap those which are instantly recited. A prima facie case of obviousness exists because of overlap, as discussed above.

Applicant argued that Nilsson’s EC and HPC serve as an enteric coating, and not an extended release functional coating as claimed.
The Examiner disagrees. As per Nilsson [0059], the enteric coating materials included polyacrylamides, phthalate derivatives such as acid phthalates of carbohydrates, amylose acetate phthalate, cellulose acetate phthalate, other cellulose ester phthalates, cellulose ether phthalates, hydroxypropylcellulose phthalate, hydroxypropylethylcellulose phthalate, hydroxypropylmethylcellulose phthalate, methylcellulose phthalate, polyvinyl acetate phthalate, poly acrylic methacrylic acid copolymers, shellac and vinyl acetate and crotonic acid copolymers, etc.


Applicant argued that Nilsson did not teach EC and HPC with specific weight ratios of 80:20 to 50:50, to which the Examiner disagrees. Nilsson disclosed 2-40 % ethylcellulose and 1-40 % hydroxypropyl cellulose [0101, 0104-0107]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 

Applicant argued a desirable extended release profile for the claimed bead formulation.
The Examiner responds that Nilsson disclosed EC and HPC at amounts that overlap the instantly claimed ratio of EC to HPC between 80:20 to 50:50. It appears that the compositions of the instant claims (e.g., EC to HPC between 80:20 to 50:50) and those of the prior art (e.g., 2-40 % ethylcellulose and 1-40 % hydroxypropyl cellulose) would reasonably be expected to have substantially the same physical and chemical properties (e.g., extended release). 
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition and its properties are inseparable. If the prior art teaches the identical chemical compounds, .

Claims 74-75 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al (US 2014/0037740 A1), in view of Mulye et al (US 2002/0155156).
The 35 U.S.C. 103 rejection over Nilsson was previously described.
Additionally, Nilsson disclosed 10-90 % dimethyl fumarate [0109] and excipients (e.g., binder, lactose inert core) at 5-60 % [0115]. Further, Nilsson taught sugar cores (e.g., reads on sucrose), as discussed. HPMC was taught at [0112]. As previously discussed, Nilsson disclosed [0104] methacrylic acid copolymer, type A (e.g., 1:1 ratio of methacrylic acid and methyl methacrylate). 
Nilsson’s copolymer of methacrylic acid-methyl methacrylate was disclosed at 2-40 wt. percentage [0101, 0104]. Additionally, Nilsson disclosed 2-40 % ethylcellulose and 1-40 % hydroxypropyl cellulose [0101, 0104-0107]. Ethocel® was disclosed (e.g., ethylcellulose having a viscosity in the range of 9-11 cP for 5 % weight solution in 80 % toluene and 20 % ethanol) [0112, 0176, 0180-0183, 0188-0189, 0197-0198, 0203].
Nilsson was silent the amount of coating, as is recited in claim 74.
Mulye disclosed coatings for the sustained release of pharmaceuticals [title], wherein the amount of coating applied was sufficient to retard the release of the active component at a desired state. By varying the proportion of the coating, different dissolutions of the active ingredient were obtained. The disclosed amount of coating was 1-15% [0089].

An ordinarily skilled artisan would have been motivated to apply coatings at 1-15 % because at the said amount, the coatings sufficiently retarded the release of the active component, at a desired state, as taught by Mulye.
The instant claim 74 recites:
68-72 % or 72-76 % dimethyl fumarate;
5-10 % binder;
11-13 % enteric coating;
2-3 % functional coating; or 4-5 %, 4.5-5 %, 5-6 %, 11.5-12.5 % and 11-13 %
20-24 % inert core
The instant claim 75 recites a ratio of ethylcellulose to hydroxypropyl cellulose at 65:35. 
The instant claim 77 recites a ratio of ethylcellulose to hydroxypropyl cellulose at 60:40.
The combined teachings of the prior art taught 10-90 % dimethyl fumarate (Nilsson); 5-60 % excipients (binder, inert core; Nilsson); 2-40 % ethylcellulose and 1-40 % hydroxypropyl cellulose (Nilsson) and 1-15 % coatings (Mulye), as discussed above. A prima facie case of obviousness exists because of overlap, as discussed above.
Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive.
Applicant argued that Mulye does not cure the deficiency of Nilsson, to which the Examiner responds that Nilsson is not considered deficient, with respect to the claimed EC, HPC and amounts thereof.

Claims 76 and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Nilsson et al (US 2014/0037740 A1), in view of Mulye et al (US 2002/0155156) and further in view of Babul et al (US 2012/0065221 A1).
The rejection over Nilsson and Mulye was previously discussed.
Nilsson did not disclose triethyl citrate, or amounts thereof, as recited in claims 76 and 78. Nilsson was silent the viscosity of hydroxypropyl cellulose, as recited in claims 76 and 78. 
Babul disclosed [title] extended release oral compositions comprising ethycellulose, at 65 % or 60 %, as a release rate modifier. The release rate modifier was incorporated into the dosage form to impart optimized release rate properties [0553-0554]. 
Regarding the viscosity of hydroxypropyl cellulose, Babul taught the said viscosity at 4-300,000 cp, wherein the said viscosity was suitable to modify the release of the active [0556]. Further, Babul disclosed triethyl citrate (e.g., excipient), as a coating ingredient [1070], at 0.0001 % to about 99 % [0890]. 

An ordinarily skilled artisan would have been motivated to include 0.001-99 % triethyl citrate and 4-300,000 cP hydroxypropyl cellulose, because at the said amounts and viscosities, the ingredients modified the release of the active, as taught by Babul [Babul, 0170, 0890 and 0556].
The instant claims 76 and 78 recite a ratio of the methacrylic acid and methyl methacrylate copolymer to the citrate at 5:1; viscosity of ethylcellulose of 9-11 cP; viscosity of hydroxypropyl cellulose of 150-400 cP; weight ratio of ethylcellulose to hydroxypropyl cellulose of 65:35 (claim 76) and weight ratio of ethylcellulose to hydroxypropyl cellulose of 60:40 (claim 78).
Nilsson’s copolymer of methacrylic acid-methyl methacrylate was disclosed at 2-40 wt. percentage [0101, 0104]. Nilsson taught 2-40 % ethylcellulose and 1-40 % hydroxypropyl cellulose. Babul disclosed triethyl citrate (e.g., excipient), as a coating ingredient [1070], at 0.0001 % to about 99 % [0890]. Further, Babul taught viscosity at 4-300,000 cp, wherein the said viscosity was suitable to modify the release of the active [0556]. A prima facie case of obviousness exists because of overlap, as discussed above.
Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive.
Applicant argued that Babul does not cure the deficiency of Nilsson, to which the Examiner responds that Nilsson is not considered deficient, with respect to the claimed EC, HPC and amounts thereof.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 26-28, 43, 48-49, 52, 74-78, 99, 194 and 284 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 11, 13, 18, 20, 23, 27, 32, 65-66, 68, 72, 78-79, 84-85, 92 and 101 of copending Application No. 16/076,849.
Although the claims at issue are not identical, they are not patentably distinct from each other because the species recited in the claims (pharmaceutical bead formulations of dimethyl fumarate) of the copending application falls within the genus recited in the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive.
Applicants argued that the nonstatutory double patenting rejection should be withdrawn, as it is the only remaining rejection, since the instant application was earlier filed than the copending application.
The Examiner responds that the nonstatutory double patenting rejection is not the only rejection in the instant application (e.g., see the obviousness rejections above), and as such, the obviousness-type nonstatutory double patenting rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/
Primary Examiner, Art Unit 1612